EN

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION

NR = 0 178 kcpemnericagiou_2 7 MIS 1558

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1984 portant
Régime des Forèts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de la décision n°

du rendant applicable le Guide d'élaboration des plans
d'aménagement des forêts de production du Domaine Forestier Permanent de la
République du Cameroun, une Convention Provisoire d'Exploitation d'une
concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part;
ET

Le Société D'EXPLOITATION DES BOIS DU CAMEROUN (SEBC) SARL BP. 2064
DOUALA représentée par PHILIPPE COLL en qualité de DIRECTEUR GENERAL

d'autre part.
Il a été convenu ce qui suit:
Article 1er: DISPOSITIONS GÉNÉRALES

al(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire
le droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assiette de coupe d'une superficie maximale de 2 500
ha

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un
territoire de 113 607 ha dans le Domaine Forestier Permanent désigné comme étant
la concession forestière n° 1010 et dont les limites sont fixées par celles de/ou des
Unités Forestières d'Aménagement n° 10 007 tel que décrit dans le plan de
localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3)
ans non renouvelable.
Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des
charges qui comprend les clauses générales et les clauses particulières que le
concessionnaire s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui
est attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément
aux normes en vigueur, et sous le contrôle technique de l'Administration chargée
des Forêts, les travaux ci-après:

- l'inventaire d'aménagement;

- l'élaboration du plan d'aménagement;

- l'établissement d'un premier plan de gestion quinquennal;

- l'élaboration du plan d'opération de la première année du plan de gestion:

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année;

- la construction ou la détention d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation tel que défini dans le cahier des
charges.

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une
unité de transformation à justifier par un contrat, l'effectivité d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession.

Article6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'Administration chargée
des Forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

al(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation se fait au fur et à mesure de la société effectue les travaux,
notamment dès l'ouverture des deux premiers layons.

al(3): L'attestation de conformité certifie que le concessionnaire s'est
conformé aux normes prescrites en matière d'inventaire et que les résultats de ces
inventaires ne sont entachés d'aucune irrégularité.

L'attestation de conformité est délivrée au concessionnaire trente (30) jours

après le dépôt des résultats d'inventaire: passé ce délai, sans aucune réaction de
l'Administration chargée des Forêts, le concessionnaire est réputé détenteur d'office

de ladite attestation.
? |

{

TT
al(d): Toutes les contre-expertises, à réaliser par l'Administration chargée
des-Forèts. s'effectnent aux frais du concessionnaire qui encourt des sanctions en
cas de fausses déclarations.

al(5): Le plan d'aménagement est réalisé conformément aux "Guide
d'élaboration des plans d'aménagement des forêts de production du Domaine
Forestier Permanent de la République du Cameroun".

al(6): Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

al(7): Le plan d'aménagement doit être terminé et déposé à l'Administration
forestière au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, chaque année, de déposer auprès de
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette qui ne peut excéder
2 500 ha. L'attribution de la deuxième de la deuxième et troisième assiette de coupe
reste conditionnée respectivement par l'effectivité des travaux d'inventaire
d'aménagement et par le dépôt pour approbation du projet du plan d'aménagement.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les
normes en vigueur et en dénombrant les tiges par classes de 10 cm.

al(3): Le concessionnaire est tenu de respecter toutes les clauses du cahier
des charges, notamment et sans s'y limiter, les diamètres minima d'exploitation, les
carnets de chantier, le martelage des tiges abattues et les lettres de voiture.

al(4): Le concessionnaire est tenu de déposer chaque année auprès de
l'Administration chargée des Forêts, un rapport annuel d'activités un mois après la
fin de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trols mois après la fin de l'année financière.

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Article 8: La signature de la présente convention est subordonnée à la
production d'une pièce attestant la constitution par le concessionnaire, auprès du
Trésor Public, du cautionnement prévu à l'article 69 de la Loi portant Régime des
Forêts, de la Faune et de la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention: Provisoire d'Exploitation en vue de
l'obtention d'une Convention Définitive d'Exploitation.

À
F
Article 10: al(1)}: L'inexécution des obligations de la présente convention entraîne
au terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités graves dûment constatées
par une commission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à
l'exploitation.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention déclare
avoir pris connaissance de toutes les clauses et conditions de la convention incluant
son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la

présente Convention Provisoire d'Exploitation qui prend effet à compter de la date
de signature./-

Fait à You ane. 102 7 HARS 1998

LU ET APPROUVÉ
POUR LA SOCIÉTÉ __Gi4c

r

nm dl NS “

A CAMERS.
De CAMER GUN

VA

Utah Des BOIS vou.

S. E B. C.

Rue NY GP. 2064 DOUALA 1étmx 545; Kiy

RC, OOUALA 5149 Y
Téléphone 42-68-92 42.57.04

ANNEXE N°

PLAN DE LOCALISATION DE LA CONCESSION
FORESTIERE N° 1010 UFA 10 007 DE 113 507 ha
REFERENCE : Carte de Référence : 1/200 000 ISH Yokadouma
Feuillet n° NA 33 x XII

1/200 000 ISH Moloundou
Feuillet n° NA 33 x XVI

Situation Administrative :
Département de la Boumba et Ngoko

Le point À dit point de base se situe en confluent de Lokomo avec un marigot non dénommé, à 7
kms (sept) du pont sur la route Yokadouma-Moloundou.

Les limites de ce permis se définissent comme suit :
À l'Ouest :

De ce point À, remonter Lokomo sur 61,7 km (soixante un, sept cents) pour arriver au confluent
avec un marigot non dénommé, point B.

Au Nord :
De ce point B, remonter ce marigot sur 13,8 kms (treize, huit cents) pour arriver au point C.

A l'Est :

De ce point C, suivre la droite de gisement 200 grs sur 7,6 Kms (sept, six cents) pour arriver au
point D.

De ce point D, suivre la droite de gisement 147 grs sur 3,7 Kms (trois, sept cents) puis une
deuxième de gisement 169 grs sur 3,5 kms (trois, cinq cents) pour arriver au point E.

De ce point E, suivre la droite de gisement 114 grs sur 5,3 Kms (cinq, trois cents) puis une
deuxième de gisement 152 grs sur 1,6 km (un, six cents) pour arriver au point F.

De ce point F, suivre la droite de gisement 204 grs sur 6,5 Kms (six, cinq cents) puis un deuxième
gisement 140 grs sur 3,5 Kms (trois cinq cents) pour arriver au point G.

De ce point G, suivre la droite de gisement 200 grs sur 1,7 Kms (un, sept cents) puis un deuxième
gisement 261 grs sur 3,1 kms (trois, Cents) pour arriver au point H.

L

De ce point H, suivre la droite de gisement 324 grs sur 3,8 Kms (trois, huit cents) puis un deuxième
gisement 237 grs sur 3 kms (trois) pour arri er au point I

De ce point I, suivre la droite de gisement 313 grs sur 6,5 kms (six, cinq cents) pour arriver au
point J.

De ce point J, suivre la droite de gisement 180 grs sur 7,5 kms (sept, cinq cents) puis une deuxième
droite de gisement 197 grs sur 4,7 kms (quatre, cinq cents) pour arriver au point K.

De ce point K, suivre la droite de gisement 148 grs sur 4,4 kms (quatre, quatre cents) puis une
deuxième droite de gisement 248 grs sur 3,5 kms (trois, cinq cents) pour arriver au point L.

De ce point L, suivre la droite de gisement 244 grs sur 2,9 kms (deux, neuf cents) et puis une 2e de
gisement 281 sur 2,9 kms (deux, neuf cents) pour arriver au point M situé sur un marigot.

Au Sud :

De ce point M, suivre la droite de gisement 263 grs sur 1,7 km (un, sept cents) puis une 2e de
gisement 224 grs sur 2,2 kms (deux, deux cents) pour arriver point N.

De ce point N, suivra la droite de gisement 265 grs sur 0,7 (zéro, sept cents) puis une deuxième de
gisement 310 grs sur 1 km (un) pour arriver au point O.

De ce point O, suivre une droite de gisement 347grs sur 2,5 kms (deux, cinq cents) puis une
deuxième de gisement 327 grs sur 1,5 km (un, cinq cents) pour arriver au point P.

De cs point P, suivre la drotie de gisement 201 sur 5 kms (cinq) puis une deuxième de gisement 245
grs sur 3,7 kms (trois, sept cents) pour arriver au point Q.

De ce point Q, suivre la droite de gisement 313 grs sur 6,8 kms (six, huit cents) pour arriver au
point R.

De ce point R, suivre la droite de gisement 323 grs sur 6,5 kms (six, cinq cents) pour arriver au
point S.

De ce point $, suivra la droite de gisement 265 grs sur 3,5 kms (trois, cinq cents) pour arriver au
point T.

De ce point T, suivre la droite de gisement 346 sur 9,1 kms (neuf, cent ) pour arriver au point À, dit
point de base.

La superficie de cette unité est de 113 507 Ha (Cent Treize Mille, Cinq Cent Sept Hectares) assise
respectivement dans les Communes rurales ci-après :

Yokadouma : 64 707 ba
Moloundou : 48 800 ha

